Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 16, 2018

                                       No. 04-17-00519-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                                      Jamie Lynn NIELSEN,
                                             Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 6238
                        Honorable N. Keith Williams, Judge Presiding


                                          ORDER

       On September 5, 2018, this court issued an opinion in this case that was not designated
for publication. The State did not file a motion or rehearing or a petition for discretionary review.
On October 10, 2018, appellant filed a motion to publish the court’s opinion pursuant to Texas
Rule of Appellate Procedure 47.2(b). The motion is GRANTED.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2018.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court